Citation Nr: 1629669	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disability manifest with memory loss.

2. Entitlement to service connection for actinic keratosis and seborrheic keratosis.

3. Entitlement to service connection for peripheral vascular disease of the lower extremities.

4. Entitlement to a rating in excess of 30 percent for right upper extremity peripheral neuropathy.

5. Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy.

6. Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

7. Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

8. Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with erectile dysfunction, bilateral cataracts, and retinopathy.

9. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

10. Entitlement to a separate compensable rating for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009, August 2010, and March 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; Louisville, Kentucky; and Montgomery, Alabama, respectively.

The Veteran was scheduled for a Board hearing in February 2016 but did not appear and has not contacted the VA to offer good cause for his failure to appear or to request that a new hearing be scheduled.

The issue of entitlement to a separate compensable rating for diabetic retinopathy being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a disability manifested by memory loss separate from his service connected other specified trauma and stressor related disorder.

2. The Veteran's actinic keratosis and seborrheic keratosis did not onset in service and is not etiologically related to service.

3. The Veteran does not have peripheral vascular disease of the lower extremities.

4. The Veteran's diabetes mellitus does not require regulation of activities as part of medical management of his diabetes.

5. The only complications of the Veteran's diabetes mellitus are peripheral neuropathy, erectile dysfunction without deformity of the penis, and retinopathy.

6. The Veteran's upper extremity peripheral neuropathy manifests with decreased sensation, pain, and decreased deep tendon reflexes but without loss of strength, approximating moderate incomplete paralysis.

7. The Veteran's lower extremity peripheral neuropathy manifests with decreased sensation, pain, numbness, tingling, and decreased deep tendon reflexes but without loss of strength, approximating moderate incomplete paralysis.

8. The Veteran's service-connected disabilities prevent the Veteran from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by memory loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4. The criteria for an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2015).

5. The criteria for an evaluation in excess of 30 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a Diagnostic Code 8515 (2015).

6. The criteria for an evaluation in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a Diagnostic Code 8515 (2015).

7. The criteria for an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a Diagnostic Code 8520 (2015).

8. The criteria for an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a Diagnostic Code 8520 (2015).

9. The criteria for TDIU are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; Ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).

Memory Loss

The Veteran contends he is entitled to service connection for memory loss.

While the Veteran's medical records reflect complaints of mild memory loss, the Veteran has not been diagnosed with a memory loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)( In the absence of proof of a present disability there can be no valid claim.)  Rather, the evidence indicates memory loss is a symptom of an acquired psychiatric disability.  

On VA mental health examination in February 2012 the Veteran reported short term memory problems, especially for the past two to three years, primarily involving name recall.  The examiner diagnosed anxiety disorder not otherwise specified and noted mild memory loss such as forgetting names, directions, or recent events as a symptom of that condition.  Again on VA mental health examination in January 2014 the Veteran reported having problems with short-term memory, especially over the past several years.  The examiner noted mild memory loss as a symptom of his diagnosed other specified trauma- and stressor-related disorder and adjustment disorder with mixed anxiety and depressed mood.

The Board notes that the Veteran is currently service connected for other specified trauma and stressor related disorder for which he has a 30 percent disability rating.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, as noted above there is no evidence of a memory loss disability.  To the extent to which the Veteran has symptoms of memory loss, the April 2015 rating decision that granted service connection for the condition reflects that the 30 percent evaluation was assigned for the symptoms of chronic sleep impairment, panic attacks, anxiety, depressed mood, mild memory loss and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In other words, the record reflects this symptom was specifically accounted for in the evaluation of his other specified trauma and stressor related disorder.  Thus, as a preponderance of the evidence supports that the Veteran's memory loss is a symptom of his already service connected psychiatric condition and not a separate disability with a non-duplicative manifestation, a separate evaluation is not permitted.  38 C.F.R. § 4.14 (2015).

Skin Condition

The Veteran originally claimed service connection for skin cancer, which he stated in his November 2010 claim was removed in April 2010.

The Board finds that the evidence does not support that the Veteran has skin cancer, but does reflect that he has had actinic keratosis and seborrheic keratosis.  However, the evidence does not show that the conditions are related to the Veteran's service.

On VA examination in 2004 the Veteran reported, and the examiner observed, skin lesions that the Veteran reported did not heal quickly.  The examiner did not diagnose a skin condition.

An April 2010 private dermatology record indicates that the Veteran reported spots on his forehead that had been present a year.  He was diagnosed with actinic keratosis and irritated seborrheic keratosis.  The spots were removed.

A July 2011 VA treatment record reflects that the Veteran sought treatment for a lesion on his ear that had been present for six months to a year.  He reported he had had several lesions burned of his forehead and right arm in the past.  The doctor stated that it was likely actinic keratosis.

In May 2013 a VA dermatologist reviewed images of the Veteran's left ear and diagnosed actinic keratosis and seborrheic keratosis.

Thus, the evidence reflects that the Veteran does have recurring actinic keratosis and seborrheic keratosis.  However, neither condition is among those entitled to presumptive service connection based on exposure to herbicide in service.  Further, a preponderance of the evidence is against finding that the conditions onset in or were caused by service.

A review of the Veteran's service treatment records shows no diagnosis of actinic keratosis and seborrheic keratosis or complaints of any such skin condition.  The Veteran denied a history of skin diseases on his May 1968 septation report of medical history and his skin was noted as normal on examination.  His skin was also noted to be normal in August 1969 at his first VA compensation and pension examination after his separation from service.  The earliest diagnosis of recurring actinic keratosis and seborrheic keratosis shown by the medical records in evidence is from 2010, more than four decades after the Veteran's separation from service.  There are no statements by the Veteran or any other evidence indicating an onset in service.  Therefore, the Board finds that a preponderance of the evidence weighs against finding that either condition onset in service.

Although the Veteran has claimed service connection for his skin condition, he has made no specific statements as to why he believes they are related to service.  Further, there is no medical evidence suggesting a nexus between the Veteran's service and his later diagnosed actinic keratosis and seborrheic keratosis.

As a preponderance of the evidence is against service connection for actinic keratosis and seborrheic keratosis the benefit of the doubt doctrine does not apply and the claim must be denied.

Peripheral Vascular Disease 

The Veteran claimed service connection for "vascular disease in legs" in a November 2010 statement.

A review of the Veteran's medical records shows no diagnosis of peripheral vascular disease of the lower extremities.  The April 2010 VA examiner noted the Veteran denied symptoms of peripheral vascular disease in the lower extremities.  In both February 2012 and April 2013 VA examiners found no peripheral vascular disease caused by the Veteran's diabetes mellitus.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that a veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Here, the Veteran, as a lay person, does not have the education, training, or experience to diagnose himself with peripheral vascular disease, which is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376-77.  He further has not reported that he has been diagnosed with it by a medical professional.

As the evidence does not support that the Veteran has peripheral vascular disease of the lower extremities, his claim must be denied.  The Veteran is reminded that if in the future he is diagnosed with the condition, he is free to contact VA and petition to reopen his claim for disability compensation benefits.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Diabetes

The Veteran's diabetes mellitus has been rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

At his September 2009 VA examination the Veteran reported he is on a diabetic diet and takes oral medication.  He is not restricted in his ability to perform strenuous activities.  He was noted to have erectile dysfunction and peripheral neuropathy but no other conditions related to his diabetes.  

At his April 2010 VA examination the examiner noted the Veteran's activities were not restricted and he was able to garden and chicken farm although his walking was limited due to bilateral foot pain.

At his February 2012 VA examination the examiner indicated the Veteran was prescribed insulin and an oral hypoglycemic.  He did not require regulation of activities as part of medical management of his diabetes.  The only complications the Veteran was found to have were diabetic peripheral neuropathy and erectile dysfunction.  

The Veteran's medical treatment records contain no indication that the Veteran is required to regulate his activities as a result of his diabetes mellitus.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  As a preponderance of the evidence shows that the Veteran is not required to regulate his activities due to his diabetes mellitus, he is not entitled to a rating in excess of 20 percent.  

The Veteran has been found to have three complications of his diabetes mellitus; specifically, peripheral neuropathy, erectile dysfunction, and retinopathy.

The Veteran is already separately rated for peripheral neuropathy of his upper and lower extremities, and those ratings are discussed below.  

The Veteran is also in receipt of special monthly compensation for his erectile dysfunction.  He is not entitled to a separate compensable disability rating for the condition.  Erectile dysfunction is not specifically listed in the rating schedule. The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Thus, for a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.  The Veteran himself reported normal anatomy at his February 2012 VA examination and there is no other evidence suggesting deformity of the penis.  There is no schedular rating for loss of erectile power alone.

Entitlement to a separate compensable rating for diabetic retinopathy is addressed in the remand section below.

The evidence does not indicate any other complications from diabetes mellitus that should be rated separately.

Peripheral Neuropathy

The Veteran has a 30 percent rating for right upper extremity peripheral neuropathy and a 20 percent rating for left upper extremity peripheral neuropathy under Diagnostic Code 8515.  He also has a 20 percent rating for right lower extremity peripheral neuropathy and a 20 percent rating for left lower extremity peripheral neuropathy under Diagnostic Code 8520.

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

	Upper Extremities

For the upper extremities, paralysis of the median nerve, affecting the hand, index finger, and thumb, is rated under Diagnostic Code 8515.  Moderate incomplete paralysis is rated at 30 percent for the major side and 20 percent for the minor side.  Severe incomplete paralysis is rated at 50 percent for the major side and 40 percent for the minor side.  Complete paralysis is rated at 70 percent for the major side and 60 percent for the minor side.  38 C.F.R. § 4.124a.

Thus, for a greater than 30 percent rating for right upper extremity peripheral neuropathy and a greater than 20 percent rating for left upper extremity peripheral neuropathy, the Veteran's condition must more closely approximate severe incomplete paralysis or complete paralysis.

At his September 2009 VA examination the Veteran reported numbness and tingling in his hands and stated that he drops objects frequently.  On testing of his upper extremities he had decreased sensation to light touch but normal vibration and position sense.  Deep tendon reflexes were decreased.  Strength was normal.

He also reported problems with grip strength at a February 2010 vocational assessment.

On VA examination in April 2010 sensory function testing of the upper extremities was normal.

At his February 2011 VA peripheral nerves examination the Veteran reported intermittent numbness in his fingers and arms.  He also reported tingling at the tips of his fingers.  He reported severe, fleeting pain in his hands.  There was mild diffuse diminished sensation to touch and microfilament in his upper extremities.

On VA examination in February 2012 sensory function testing of the upper extremities was again normal.

In April 2013 the Veteran underwent another VA examination, with sensory testing showing decreased vibration sense in his upper extremities and decreased light touch/monofilament sensation in his hands/fingers.  He was noted to have mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias and mild numbness in his upper extremities.  Strength was normal.  Deep tendon reflexes were decreased.  The examiner found the Veteran had mild incomplete paralysis of the median nerve bilaterally.

The examiner who conducted the Veteran's aid and attendance VA examination in April 2013 found the Veteran had normal function of the upper extremities.
  
Based on the forgoing, particularly the objective testing, the Board finds that the Veterans' upper extremity peripheral neuropathy problems most closely approximate moderate incomplete paralysis.  Most of the Veteran's complaints and problems shown on testing are sensory, amounting to some decreased sensation.  His deep tendon reflexes have been noted to be decreased.  However, his strength has been found to be normal.  The Veteran has complained of dropping objects.  However, even considering all of the Veteran's symptoms as he himself has described them, the Board finds his condition does not more closely approximate severe incomplete paralysis.  Therefore, increased ratings are denied.

	Lower Extremities

For the lower extremities, paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Moderately severe incomplete paralysis of the sciatic nerve is rated at 40 percent and severe incomplete paralysis of the sciatic nerve is rated at 60 percent.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Complete paralysis of the sciatic nerve characterized by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is rated at 80 percent.  38 C.F.R. § 4.124a.  

Thus, for greater than 20 percent ratings, the Veteran's condition must more closely approximate at least moderately severe incomplete paralysis.

On VA examination in September 2009 the Veteran reported numbness, tingling, and burning pains in his feet.  Deep tendon reflexes were decreased.  On sensory testing he had decreased vibration and light touch sensation but normal position sense.

On VA examination in in April 2010 the Veteran had decreased vibration sense in his lower extremities.

The Veteran underwent another VA examination in February 2011 at which he reported intermittent numbness and severe, fleeting pain in his lower extremities.  He also reported persistent bilateral heel pain, and the examiner noted he was being treated for plantar fasciitis of his heels.  He had mild diminished sensation to touch and microfilament in his toes, feet, and legs above the knees.

In February 2012 the Veteran reported pain and numbness in his lower extremities.  Light touch/monofilament testing was decreased in the ankle/lower leg and absent in the foot/toes.  Vibration sense and cold sense were absent in the lower extremities.  Muscle strength and deep tendon reflexes were normal.  The examiner opined that the Veteran has moderate incomplete paralysis of the sciatic nerve and femoral nerve.

The Veteran again reported pain and numbness, as well as tingling, in his feet on VA examination in April 2013.  He was noted to have moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias and moderate numbness in his lower extremities.  Strength was normal.  Deep tendon reflexes were decreased.  Light touch/monofilament testing was normal at his knee/thigh and decreased at his ankle/lower leg and foot/toes.  Vibration sensation was absent.  The examiner found the Veteran had moderate incomplete paralysis of the sciatic nerve bilaterally.

The examiner who conducted the Veteran's aid and attendance VA examination in April 2013 found the Veteran had normal function of the lower extremities.

As the Veteran's lower extremity peripheral neuropathy symptoms are primarily sensory and are at most moderate, the Board finds that ratings in excess of 20 percent are not warranted.  While testing has shown decreased sensation and then later some absent sensation, including vibration and cold sense as of February 2012, the Veteran's lower extremity strength has been normal as have his deep tendon reflexes until April 2013 when his deep tendon reflexes were decreased.  Even with the increased severity of his symptoms, the Board finds his condition overall most closely approximates moderate incomplete paralysis rather than moderately severe or worse.  Therefore, ratings in excess of 20 percent are denied.  

Extraschedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  It is important to note that the issue of entitlement to a separate compensable rating for diabetic retinopathy is being addressed separately and remains pending on appeal awaiting completion of additional development discussed in the remand section, below.  Aside from that still-pending matter, comparing the Veteran's diabetes mellitus symptomatology to the applicable criteria, the Board finds that the nature of symptomatology and the degree of disability shown is contemplated by the rating schedule.  

His diabetes has not presented an exceptional disability picture; the manifestations of (and effects on daily living from) diabetes mellitus, including the need for various types of medication, care by a diabetes specialist, and the restrictions on diet are all addressed by the rating schedule.  The Veteran's diabetes mellitus is also manifested by erectile dysfunction, contemplated by Diagnostic Code 7522 as noncompensable, as discussed above.  A compensable rating for diabetic retinopathy remains on appeal and the final rating determination by the Board at this time does not include that complication.  His peripheral neuropathy of both his upper and lower extremities, manifest with diminished sensation, pain, and diminished deep tendon reflexes, is rated separately.  The symptomatology of his peripheral neuropathy is also contemplated by the rating schedule.  The medical evidence fails to show anything unique or unusual about the Veteran's service-connected diabetes mellitus or peripheral neuropathy of the upper and lower extremities that would render the schedular criteria inadequate.  The schedular rating therefore is adequate; referral of the claim for extraschedular consideration is not required.

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is rated at 100 percent for prostate cancer from March 6, 2013 to November 1, 2015 and 60 percent thereafter, 30 percent for other specified trauma and stressor related disorder, 20 percent for diabetes mellitus, 30 percent for right upper extremity peripheral neuropathy 20 percent for left upper extremity peripheral neuropathy,  20 percent for right lower extremity peripheral neuropathy , 20 percent for left lower extremity peripheral neuropathy, 10 percent for scars to the face and nose, 10 percent for tinnitus, and noncompensable for right eye fracture, grand mal epilepsy by history, and bilateral hearing loss.  Thus, the Veteran has had a combined rating of 90 percent from August 23, 2011 to March 6, 2013 and a 100 percent rating since March 6, 2013.  Therefore, the Veteran meets the schedular rating criteria for TDIU.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

On his February 2010 application for TDIU the Veteran reported he worked as a diesel mechanic for a railroad from 1968 to 2000.  He has reported he retired from the railroad.

In February 2010 he was evaluated by the VA for feasibility of achievement of a vocational goal.  The Veteran reported that after his railroad retirement in 2000 he farmed and engaged in flea market trading until 2008.  He reported that since the worsening of his disabilities he was no longer able to farm his vegetables by himself and was unable to shop and trade for his flea market.  He reported he has a high school equivalency diploma.  The counseling psychologist who completed the evaluation noted he had a score in the borderline mental retardation range on testing.  The counselor found that it was infeasible for the Veteran to obtain a vocational goal due to his physical and mental disabilities.

The Veteran's wife and sister submitted statements in 2009 and 2010 indicating that the Veteran, who had previously done yard work, raised chickens, and farmed, was unable to continue such activities as he used to due to his physical disabilities, particularly his peripheral neuropathy.

The examiner who performed the Veteran's February 2012 peripheral nerves VA examination opined that the Veteran is capable of sedentary but not physical labor.

Considering the Veteran's limited formal education and occupational experience exclusively as a mechanic and farmer, the Board finds his functional limitations due to his service-connected disabilities prevent him from being able to secure or follow a substantially gainful occupation.

The Board acknowledges the findings of the April 2010 and April 2013 VA examiners that the Veteran's peripheral neuropathy does not impact his ability to work.  However, the Board finds such summary statements with no discussion of the Veteran's specific limitations and abilities to have limited probative value.

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Having considered the Veteran's medical records and reports as well as his own lay statements and his educational and occupational history, the Board finds that giving him the benefit of the doubt he is entitled to TDIU.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in August 2009 and January 2011, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations of his diabetes mellitus and/or peripheral neuropathy in September 2009, April 2010, February 2011, February 2012, and April 2013.  He underwent a VA mental health examination February 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his claim for service connection for a skin disability, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's actinic keratosis and seborrheic keratosis are related to his military service is his own conclusory generalized lay statement, which is unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a disability manifest with memory loss is denied.

Service connection for actinic keratosis and seborrheic keratosis is denied.

Service connection for peripheral vascular disease of the lower extremities is denied.

A rating in excess of 30 percent for right upper extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for diabetes mellitus type 2 is denied.

Entitlement to TDIU is granted.


REMAND

The Veteran is service-connected for retinopathy as secondary to his diabetes mellitus; however, the RO found that the condition should not be rated separately as it is noncompensable.  However, the Board finds that a remand is required to obtain clarification as to whether the Veteran has impairment of his visual field, and if so, whether it is due to complications from his diabetes mellitus.

Retinopathy is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Thus, for a compensable rating there must indeed be impairment of visual acuity, visual field or muscle function, or incapacitating episodes.

On VA examination in 2013, the examiner diagnosed retinopathy and also stated in the medical history section that the Veteran has nonarteritic ischemic optic neuropathy with loss of inferior visual field, right.  In the section describing visual acuity testing, the Veteran was noted to have loss of inferior half of visual field on the right side.  However, in the sections for impairment due to retinopathy and nonarteritic optic neuropathy, the examiner indicated for both that there was no decrease in visual acuity or other visual impairment.  

Thus, the Board finds that clarification is warranted to determine whether the impairment of visual field is due to complications from the Veteran's service-connected diabetes and whether it is thus entitled to a separate compensable rating.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA examination from the examiner who performed the April 2013 VA examination, or if not available, another suitably qualified examiner.  The examiner should opine as to whether the Veteran has impairment of visual field due to complications from the Veteran's service-connected diabetes.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


